Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 6/20/22 and the interview on 7/8/22.  As directed by the amendment, claims 15, 24, 32, and 34 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 15-34.

Information Disclosure Statement
The information disclosure statement filed 6/20/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through reference is not being considered at this time as at least an English language abstract or other statement of relevance has not been provided.  The IDS stated that the reference is equivalent to US 2006/0191531; however, after review of both these documents, the figures do not appear to be the same and thus the US document does not appear to be an equivalent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarom Kesler 57,046 on 7/8/22.

The application has been amended as follows: 

In claim 32 line 10-11, the language “humidified gases, the connector comprising an electrical connector, wherein at least” has been amended to read –humidified gases, wherein at least--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed humidifier system/integrated blower and humidification system/connector, the prior art does not disclose, either alone or suggest in combination, a device including an outlet for providing heated humidified gases to a user, a connector coupled to the outlet to allow simultaneous combined pneumatic and electrical connections between an assisted breathing unit and an outlet conduit, wherein the electrical and pneumatic connections are made at the outlet, the connector including a conduit for a flow of heated humidified gases, the connector including an electrical connector, at least a portion of which is spaced apart and separate from the conduit for the flow of heated humidified gases, the electrical connector configured to electrically connect the assisted breathing unit and the outlet conduit, and wherein the connector includes an elbow rotatable about the outlet to change an orientation of the outlet conduit relative to the assisted breathing unit as set forth in independent claim 15 and similarly in independent claims 24 and 32.
The closest prior art references of record are: Huddart et al. (5,640,951), Nord et al. (2005/0268910), Feldhahn et al. (7,909,032), Milivojevic et al. (WO 2005/028012), and Paluch (4,333,451).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 15, 24, and 32.  Huddart teaches a connector which provides both pneumatic and electrical connection; however, Huddart’s connector does not provide simultaneous combined pneumatic and electrical connections made at the outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785